Case 2:18-cv-03007-JS-AKT Document 328-1 Filed 04/27/21 Page 1 of 3 PageID #: 2776




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

   JOSEPH JACKSON,                             )
                                               )    18 CV 3007 (JS) (GRB)
                                 Plaintiff,    )
                                               )
                     -against-                 )
   NASSAU COUNTY, et al.                       )
                                               )
                                 Defendants.   )

           PLAINTIFF’S DEMAND FOR VERIFIED INTERROGATORY
                RESPONSES FROM DEFENDANT MELENDEZ

         Pursuant to Rules 26.3, 26.4 and 26.5 of the Local Rules of the United States
  District Court for the Eastern District of New York (the “Local Rules”) and Rules
  30(b)(6) and 33 of the Federal Rules of Civil Procedure, plaintiff requests that
  defendant Melendez answer, under oath, within thirty days, the following
  interrogatories.
         Alongside the Local Rules, these requests are to be construed in accordance with
  the Elefterakis, Elefterakis & Panek Uniform Definitions and Instructions for
  Interrogatories and Discovery Demands dated November 28, 2018, incorporated by
  reference herein and available at https://bit.ly/2Xc76mR. In the event that you fail to
  respond without reasonable grounds, plaintiff reserves the right to petition the court to
  overrule any objection, compel a response and award expenses incurred in connection
  with the motion.

     1. Does your handwriting appear anywhere within the following Bates stamp
        ranges?
Case 2:18-cv-03007-JS-AKT Document 328-1 Filed 04/27/21 Page 2 of 3 PageID #: 2777




        County 705-708; 741-742; (743-754); (755-786); 789-796; 797-798; 1024-
        1027; 1118-19; 1122-23; 1124-25; 1635-1638; 1639-1674; 2013-2024; 2039-
        2052; 2108-2127; 2136-37; 2160; 2168-2200; 2263-64; 2265-66; 2392-94;
        2396-97; 2402; 2441-2445; 2446-2449; 2455-2465; 2467; 2469; 2471-2486;
        2535; 2537-45; 2546-2622; 2623-2625; 2626-34; 2635-2636; 2638-2650;
        2651-53; 2654-57; 2658-73; 2674-91; 2692-97; 2698-2719; 2757-59; 3030-
        3042; 3044; 3045-3074; 3075-3083; 3114-3128; 3153-54; 3165-67; 3475-
        3506; 3539-50; 3660-63; 3666-74; 3694; 3727-55; 3883-84; 3931-41; 4147;
        4266-4630; 4656-67; 4668-75; 4709-12; 4713-4749; 4814-35; 4836-58; 4859-
        4910; 4911-5000; 5001-5006; 5029-37; 5038-43; 5044-46; 5083-91; 5092-
        5109; 5134-5135; 5141-5163; 5178-5192; 5248-49; 5250-54; 5267-5279;
        5285-5303; 5304-5330; 5539-5540; 5611-5615; 5686-5738; 5739-5742;
        5745-5790; 5794-5799; 5800-5803; 5804-5889; 5908-5957; 5958-5964;
        5965-5991; 5992-6003; 6004-6032; 6033-6066; 6167-6269; 6418-6420;
        6431-6437; 6438-6440; 6450-6460; 6465-6473; 6474-6485; and 6486-6508.

     2. If the answer to Interrogatory No. 1 is yes, for each instance of your handwriting,
        identify:

           a. The Bates number of the page on which your handwriting appears; and
           b. Where on the page your handwriting appears.

     3. Did you provide any documents or records to the Nassau County District
        Attorney’s office, either directly or indirectly, in connection with the Steven
        Jason homicide investigation?

     4. If the answer to Interrogatory No. 3 is yes, for each document or record
        identify:
            a. The document or record;
            b. The date(s) on which it was provided;
            c. The recipient(s); and
            d. Any documentary evidence or record of the conveyance.

     5. Have you ever spoken to Glenn Montes or Maurice Larrea?

     6. If the answer to Interrogatory No. 5 is yes, identify:
Case 2:18-cv-03007-JS-AKT Document 328-1 Filed 04/27/21 Page 3 of 3 PageID #: 2778




           a. The date(s);
           b. The sum and substance of the conversation(s);
           c. Any notes, recording or other documentation of the conversation.

     7. Did you take any steps to obtain or preserve records related to Maurice Larrea’s
        call to 911 on Mach 20, 1994? If so, describe them.

     8. On how many occasions have you been sued? For each lawsuit in which you
        have been sued, please provide:
           a. Docket number;
           b. Venue;
           c. Status;
           d. Outcome, including amount of any judgment; and
           e. Your personal contribution, if any, to any judgment or settlement.

  Dated:       January 14, 2020
               New York, New York
                                         ELEFTERAKIS, ELEFTERAKIS & PANEK


                                         ________________________
                                         Gabriel P. Harvis
                                         Baree N. Fett
                                         80 Pine Street, 38th Floor
                                         New York, New York 10005
                                         (212) 532-1116
                                         gharvis@eeplaw.com



  To:   Defense counsel (by email and mail)
